J-A16007-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

RICHARD MICKMAN,                                   IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                         Appellee

                    v.

ELAINE MICKMAN,

                         Appellant                   No. 1469 EDA 2017


               Appeal from the Order Entered March 21, 2017
           In the Court of Common Pleas of Montgomery County
                      Civil Division at No(s): 03-06252


BEFORE: BENDER, P.J.E., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                  FILED SEPTEMBER 17, 2018

      Elaine Mickman (Appellant or Defendant) appeals pro se from the order

dated March 20, 2017, and entered on March 21, 2017, that denied her

Petition to Open/Vacate Divorce Decree Based On “Newly” Discovered

Evidence and granted Richard Mickman’s (Appellee or Plaintiff) motion to

dismiss Appellant’s petition.   The order also denied Appellant’s Petition to

Reinstate Alimony and granted Appellee’s motion to dismiss the alimony

request. For the reasons that follow, we affirm.

      Appellant raises the following two issues for our review:

      1. The court erred and abused its discretion by procedurally and
         substantively denying a due process hearing to present
         evidence, testimony, and witnesses for a “timely” filed Petition
         to Open/Vacate a Divorce Order for Extrinsic Fraud with
         attached “Newly” discovered prima facie material evidence
         collateral to the divorce, thereby denying and dismissing the
         petition without a meaningful right to be heard, further,
J-A16007-18


          denying a Reconsideration Motion which pointed out “clear
          error of fact or law”, and relying on the original divorce …
          determination which was based on extrinsic fraud placed upon
          the court.

       2. The [c]ourt erred and abused its discretion by denying
          Appellant a hearing and dismissing the Petition to Re-instate
          Alimony in connection with the “timely” filed Petition to
          Open/Vacate the Divorce order for later discovered Extrinsic
          Fraud.

Appellant’s brief at 5 (emphasis in original).

       With regard to the arguments raised in relation to the denial of

Appellant’s most recent petitions to open/vacate the divorce decree and to

reinstate alimony, we have reviewed the certified record, the briefs of the

parties, the applicable law, and the thorough, 15-page opinion of the

Honorable Patricia E. Coonahan of the Court of Common Pleas of Montgomery

County, dated June 14, 2017.1           We conclude that Judge Coonahan’s well-

reasoned opinion accurately disposes of the issues presented and we discern

no abuse of discretion or error of law.            Accordingly, we adopt Judge

Coonahan’s opinion as our own and employ the discussion contained therein

as the basis for affirming the order from which this appeal arose.

       However, we are compelled to comment on Appellant’s numerous

frivolous and vexatious lawsuits filed by her in attempting to re-open or vacate


____________________________________________


1Specifically, our review included the most recent decision filed by this Court,
which in many ways mirrors the arguments raised instantly. See Mickman
v. Mickman, No. 1426 EDA 2016 and No. 2097 EDA 2016, unpublished
memorandum (Pa. Super. filed July 15, 2017).



                                           -2-
J-A16007-18



the divorce decree.2 We begin by referencing Pa.R.C.P. 233.1, which pertains

to frivolous litigation “that limits the ability of pro se plaintiffs to prolong

litigation through the filing of serial complaints after the claims they allege

have been resolved.” Gray v. Buonopane, 53 A.3d 829, 834 (Pa. Super.

2012). However, Rule 233.1 provides that “[t]he provisions of this rule do

not apply to actions under the rules of civil procedure governing family law

actions.” Despite the language of the rule, the Winpenny III v. Winpenny,

775 A.2d 815 (Pa. Super. 2001) case, which involved a partition action for the

sale of property held by the entireties pursuant to the parties’ divorce

settlement, determined that “[t]he issues raised by [the] appellant herein are

nothing more than recycled claims which previously were addressed by the

courts of this Commonwealth over the span of more than two decades.” Id.

at 817. The Winpenny opinion notes that stronger sanctions beyond those

previously imposed were “necessary to further dissuade [the] appellant from

conducting herself in a dilatory and vexatious manner” in that she continues

to litigate issues addressed and disposed of on direct appeal. Id. at 818. The

Winpenny Court further stated that,

       it is clear [the] appellant’s insistence on repeatedly raising
       previously litigated issues goes beyond the conduct tolerated by
       our judicial system. This case is a clear example of a litigant who
       has abused the process of the courts of this Commonwealth.
       Accordingly, we find [the] appellant’s habitual conduct warrants
       the imposition of additional costs, fees and damages.
____________________________________________


2 This appeal appears to be Appellant’s seventh collateral attack on the parties’
divorce decree, which was issued in 2011. The divorce complaint was initially
filed in April of 2003.

                                           -3-
J-A16007-18



Id. It is apparent that the Winpenny decision supports the trial court’s prior

imposition of attorney’s fees in the instant case.

      Although the case of Bolick v. Commonwealth, 69 A.3d 1267 (Pa.

Super. 2013), is not a family law case, the actions suggested by this Court

based upon the Supreme Court’s comment to Rule 233.1 are persuasive.

Specifically, the Bolick opinion directs:

      We believe that Rule 233.1 makes clear that the power to bar
      frivolous litigation at the trial court level rests with the trial court.
      Should [the] [a]ppellant again present any filing in this matter to
      the trial court, the [appellee] may choose to file a motion with the
      trial court to dismiss the action and bar future litigation on the
      matter pursuant to Rule 233.1. The trial court will then have the
      discretion to bar future litigation, if it so chooses.

Id. at 1270. We likewise suggest that the same procedure can be applied in

the future to this matter.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/17/18




                                        -4-
                                                                        Circulated 08/23/2018 09:04 AM




        IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PA
                           FAMILY DIVISION


 RICHARD D. MICKMAN                             NO. 2003-06252

        v.

 ELAINE MICKMAN



                                       OPINION


 COONAHAN, J.                                                       June 14, 2017


        On June 1, 2016, the Defendant filed a Petition to Open/Vacate Divorce

 Decree Based on "Newly" Discovered Evidence, Pursuant to 23 PA C.S.A. 3332 for

Extrinsic Fraud. In her petition, the Defendant alleged that the parties June 21,

2011 Divorce Decree and the June 29, 2011 Amended Divorce Decree "should be

opened/vacated due to extrinsic fraud, intentionally placed upon the Court by

Plaintiff." In support of her petition to open/vacate the divorce decree, the

Defendant alleged that the documentation attached to her petition was "New"

documentation and indicated that Plaintiff placed extrinsic fraud upon the court by

using third parties to conceal his business ownership as his "planning for the

divorce trial."

       Defendant alleged that during the parties divorce trial, Plaintiff presented a

Consulting Agreement to the Court that indicated that he transferred his business

ownership in Telemerica, LLC. to his cousin Barry Galman for no monetary

consideration. Defendant now alleged that Plaintiff continued to receive the benefits

of his interest in those companies while they were placed in his cousin, Barry
 Galman's name, and, that allegedly Plaintiff had the companies transferred back

 into his name at the conclusion of the parties divorce proceeding. Furthermore,

 Defendant alleged that none of the income from Telemerica, LLC was included in

 the party's marital assets for the purposes of equitable distribution. In support of

 the allegations in her petition, Defendant attached Exhibit "A'' to her petition, an

 alleged copy of the January 1, 2009 Consulting Agreement between Plaintiff and his

cousin Barry Galman. The Consulting Agreement stated that as of January 1, 2009,

all of Plaintiff's interest in his company Telernerica, LLC. was to be put in the name

of Plaintiff's cousin, Barry Galman. Additionally, Defendant attached Exhibit "B" to

her petition, an alleged copy of a June, 2014 IRS Quarterly Tax Return for

Telemerica, LLC, addressed to Plaintiff, and not to Plaintiff's cousin Barry Galman.

Defendant further alleged that Plaintiff's 2011 through 2013 Bank of America

statements indicated that Plaintiff owned two companies, Payment Direct and

Telemerica, LLC., although Plaintiff stated that he transferred the companies to his

Cousin Barry Galman as of January 1, 2009. Defendant did not submit any

documentation from Bank of America to support her allegations.

       In her June 1, 2016 petition, the Defendant requested the Court schedule a

protracted hearinq to open/vacate the Divorce Decree on the grounds of extrinsic

fraud in order to accept new evidence, facts, and testimony for proper distribution

of the party's marital assets.

      On June 6, 2016, Counsel for Plaintiff, Jack A. Rounick, Esquire filed a Motion

to Dismiss Defendant's 6/1/2016 Petition to Open/Vacate Divorce Decree. In his

petition, Mr. Rounick requested that the Court dismiss Defendant's petition for the

following reasons: 1. Petitioner continues to file petitions to open the divorce decree


                                               2
  with allegations that have already been determined by the Court. 2. Mr. Rounick

  attached to his Motion as Exhibit "A", a Telemerica, LLC. valuation report dated

 January 29, 2010 from an expert retained by Defendant and her former counsel

 which was presented to the Court during the equitable distribution hearings in

 2010. Mr. Rounick stated that a final determination on this issue had previously

 been considered by the Court in in the parties 2010 equitable distribution hearing

 and 2011 Divorce Decree. 1

             On June 13, 2016, Defendant filed an Answer and Objection to Plaintiff's

 June 6, 2016 Motion to Dismiss Motion to Open/Vacate Divorce Decree. In this

 Answer, Defendant reasserted her allegation that her motion contained "New"

 evidence and that a protracted hearing on the matter must be scheduled before the

 Court.

             On December 22, 2016, Defendant filed a Petition to Reinstate Alimony.

 Defendant alleged that the alimony should be reinstated based upon the alleged

erroneous decision of the trial court and appellate decision that were based upon,

and relied upon, Defendant's later-discovered "fraud placed upon the Court."

Defendant alleged in her Petition that when her divorce trial concluded in 2010, it

was determined that Plaintiff was earning between three to eight times more

money than he disclosed at the parties 2003 support hearing. Defendant alleged

that her 2003 Alimony Pendente Lite award was based on Plaintiff's 2003 income

and that Pfaintiff failed to report his substantial increase of income to the

Montgomery County Domestic Relations Office and to the Defendant within seven

         I
           Exhibit "A" of Plaintiff's Motion was the January 29, 2010 valuation from Pritchard, Bieler, Gruver &
Willison, P.C., a Certified Public Accountants and Business Consultant's group, Plaintiff's interest in Telemerica, LLC
as of December 31, 2008 showed that Plaintiff was a 50% member of Telemerica. The valuation report was
prepared for Defendant and her counsel at that time Charles J. Meyer, Esquire.

                                                               3
 (7) days of the change in income. Defendant alleged that Plaintiff's failure to report

 the change in income was a violation of Title 23 Section 4353 and Pa.R.C.P

 1910.17. Defendant further alleged that due to her nearly thirty (30) years

 marriage to Plaintiff, and her time spent as a homemaker and Mother to the

 couple's five (5) children, she should have been awarded life time alimony.

       Defendant alleged in the petition that she is presently left without any

 resources, income, or assets, and is medically approved by social security due to an

 alleged permanent disability. Defendant alleged that the Court abused its

discretion by ignoring the fact that the Plaintiff allegedly schemed in the divorce

proceeding. to avoid disclosing his ownership of Telemerica, .LLC. Defendant alleged

that subsequent documents proved that the transfer of ownership of Telemerica,

LLC from Plaintiff to his cousin Barry Gal man was only temporary and that

ownership in the company was eventually transferred back to the Plaintiff at the

conclusion of equitable distribution and after the issuance of a divorce decree.

       In her December 22, 2016 petition, Defendant requested that the Court

reinstate her alimony, find Plaintiff guilty of Fraud, and issue a broad discovery

order seeking detailed disclosure of all sources of Plaintiff's income and resources.

The Court has noted that to date, Defendant has not provided proof of her

enrollment in Social Security Disability, nor, of her Indigent status.

      On January 5, 2017, Counsel for Plaintiff, Jack A. Rounick, Esquire filed a

Motion to utsmrss Defendant's Petition to Reinstate Alimony. In his petition, Mr.

Rounick stated that Defendant's petition to reinstate alimony was previously

disposed of by decision of the Honorable Arthur J. Tilson on July 29, 2011, and,

therefore, there is no pending matter to which the Court could proceed. Mr. Rounick


                                              4
 further argued that the Montgomery County Domestic Relations Office has no

 jurisdiction over alimony post-divorce, and, further, any claim or attempt to set

 aside the decision is barred by the statute of limitations at 23 Pa. C.S.A. § 3332.

 23. Pa. C.S.A. § 3332.23 states that to open a divorce decree based upon intrinsic

 evidence, the motion must be filed within thirty (30) days, or within five (5) years

 for extrinsic fraud. Mr. Rounick stated that the nature of Plaintiff's claim is one of

 intrinsic fraud, and, therefore, she is time barred from asserting her claim because

 more than thirty ( 30) days have elapsed.

            On March 20, 2017, the Court, without a hearing, issued the following Order:


                                                   ORDER

                  AND NOW, this 20th day of March, 2017, and upon consideration of
                  Defendant's May 27, 2016 Motion to Stay May 5, 2016 Order For June
                   1, 2016 Hearing Pending Appeal (Seq. # 1226), Defendant's June 1,
                  2016 Petition to Open/Vacate Divorce Decree Based On "Newly"
                  Discovered Evidence, Pursuant to 23 PA C.S.A. 3332 for Extrinsic
                  Fraud (Seq.# 1233), Plaintiff's June 6, 2016 Motion to Dismiss
                  6/1/2016 Petition to Open/Vacate Divorce Decree (Seq. # 1242),
                  Defendant's December 22, 2016 Petition to Reinstate Alimony (Seq. #
                  1312), Plaintiff's January 5, 2017 Motion to Dismiss Petition to
                  Reinstate Alimony (Seq. # 1316) the Court makes the following
                  findings and order.

                  The Court hereby ORDERS and DECREES as follows:

                  Defendant's May, 27, 2016 Motion to Stay May 5, 2016 Order for
                  June 1, 2016 Hearing Pending Appeal (Seq. # 1226) is DENIED. The
                  Court has previously ruled on Defendant's motions for Informa
                  Pauperis and Recusal of presiding Judge. 2

                 Defendant's June 1, 2016 Petition to Open/Vacate Divorce Decree
                 Based On "Newly" Discovered Evidence, Pursuant to 23 PA C.S.A. 3332
                 for Extrinsic Fraud {Seq.# 1233) is DENIED. Plaintiff's June 6, 2016

        2
           Defendant's May 27, 2016 Motion to Stay May 5, 2016 Order for June 1, 2016 Hearing Pending Appeal
Seqlf 1226} was ruled on by the Court in its March 20, 2017 order, however, Defendant did not raise any issues
related to this order in her 192S(b) Concise Statement. Therefore, this issue is waived by Defendant pursuant to
Pa.R.C.P. 192S(b)(3)(iv).

                                                             5
               Motion to Dismiss 6/1/2016 Petition to Open/Vacate Divorce Decree
               (Seq. If 1242) is GRANTED. Defendant and her former counsel
               retained an expert in 2010 to value Plaintiff's interest in Telemerica,
               LLC. The expert issued a valuation report on January 29, 2010. This
               report was presented to the Court during the equitable distribution
               hearings in 2010.

               Defendant's December 22, 2016 Petition to Reinstate Alimony (Seq.#
               1312) is DENIED. Plaintiff's January 5, 2017 Motion to Dismiss Petition
               to Modify Alimony (Seq. # 1316) is GRANTED. The matter was
               previously disposed of by the Honorable Arthur Tilson on July 29,
               2011. Furthermore, 23 Pa. C.S.A. § 3332 states that when new
               evidence is discovered a motion to open the decree must be filed
               within thirty (30) days, or for extrinsic fraud within five (5) years.
               Defendant is barred by the statute of limitations which has expired for
               the Defendant's petition.
                                                 BY THE COURT:


                                                   !SI
                                                   PATRICIA E. COONAHAN, J,

       On March 30, 2017, the Defendant filed a Motion for Reconsideration of the

Court's March 20, 2017 Order Dismissing June 1, 2016 Petition to Open/Vacate

· Divorce for Extrinsic Fraud Without a Due Process Hearing. On April 3, 2017, the

Court issued an Order denying Defendant's March 30, 2017 Motion for

Reconsideration of the March 20, 2017 order. On March 31, 2017, Plaintiff filed a

Motion to Dismiss Defendant's Motion for Reconsideration of March 20, 2017 Order,

In his Motion to Dismiss, Counsel for Plaintiff, Jack A. Rounick Esquire, stated that

the allegations set forth by Defendant, even if true, would be intrinsic fraud and not

extrinsic fraud, and, therefore, the statute of limitations had already expired on this

matter. Plaintiff stated that the Defendant constantly confuses intrinsic fraud and its

thirty (30) days statute of limitations with extrinsic fraud and Its five (5) years

statute of limitations.




                                               6
       On April 18, 2017, the Defendant filed a Petition and Affidavit for Leave to

 Proceed In Forma Pauperis. This petition was subsequently denied by the Court on

April 19, 2017 due to insufficient proof of indigent status.

       On April 18, 2017, the Defendant filed a Notice of Appeal of this Court's

March 20, 2017 order with the Pennsylvania Superior Court. On May 1, 2017, the

Court ordered the Defendant to file with this Court a concise statement of the

errors complained of on appeal pursuant to Pa. R.A.P.1925(b). On May 1, 2017, the

Defendant paid her filing fee of $51. 25, and, thereby, perfected her appeal to the

Pennsylvania Superior Court.

   On May 2 2, 2017, Defendant filed a Concise Statement which stated the

following:

   1. "The court erred and abused its discretion by procedurally and substantively
      denying a due process hearing to present evidence, testimony, and witnesses
      for a "timely'' filed Petition to Open/Vacate a Divorce Order for Extrinsic
      Fraud with attached "Newly" discovered prime facie material evidence
      co)lateral to the divorce, thereby denying and dismissing the petition without
      a meaningful right to be heard, further, denying a Reconsideration Motion
      which pointed out "clear error of fact or law" and relying oh the original
      divorce trial determination which was based on extrinsic fraud placed upon
      the court."
   2. "The Court erred and abused its discretion by denying Appellant a hearing
      and dismissing the Petition to Re-Instate Alimony in connection with the
      "timely" filed Petition to Open/Vacate the Divorce order for later discovered
      Extrinsic Fraud.''


This opinion is filed pursuant to and is in compliance with Pa. R.A.P. 1925 (a).

The Court addresses the Defendant's issues as follows:

             1. "The court erred and abused its discretion by procedurally and
                substantively denying a due process hearing to present evidence,
                testimony, and witnesses for a "timely" filed Petition to
                Open/Vacate a Divorce Order for Extrinsic Fraud with attached
                "Newly" discovered prima facie material evidence collateral to the
                divorce, thereby denying and dismissing the petition without a
                meaningful right to be heard, further, denying a Reconsideration

                                              7
                      Motion which pointed out "dear error of fact or law" and relying on
                      the original divorce trial determination which was based on
                      extrinsic fraud placed upon the court."

          Where there has previously been rendered a final judgment on the merits by

 a court of competent jurisdiction, the doctrine of res judicata will bar any future suit

 on the same cause of action between the same parties. Chada v. Chada, 756 A. 2d

 39, 2000 PA Super 186; Matternas v. Stehman, 434 Pa. Super. 255, 642 A. 2d

 1120 ( 1994 ). Invocation of the doctrine of res judicata requires that both the

 former and letter suits possess the following common elements: identity in the

 thing sued upon; identity in the cause of action; identity of persons and parties to

the action; and identity of the capacity of the parties suing or being sued. Banker v.

Valley Forge Insurance Co., 401 Pa. Super. 367, 585 A. 2d 504 (1991).

          Furthermore, the doctrine of collateral estoppel operates to preclude a

question of law or issue of fact which has once been litigated in a court of

competent jurisdiction from being re-litigated in subsequent proceedings, and there

is no requirement that there be identity of parties in the two actions in order to

invoke the bar.       & Technical res judicata, often referred to as claim preclusion,
requires that "when a final judgment on the merits exists, a future suit between the

parties    on   the    same   cause   of action       is   precluded."   Henion   v.   Worker's

Compensation Appeal Board, 776 A. 2d 362, (Pa. Cmwlth. 2001). Res judicata may

be applied to bar "claims that were actually litigated as well as those matters that

should have been litigated." Id.

      First, and overall, the Court points out that the Equitable Distribution order of

the Honorable Arthur J. Tilson, filed on June 21, 2011, and amended on June 29,

2011, was affirmed by the Pennsylvania Superior Court on October 18, 2012. The


                                                  8
 Court notes that the docket in this case reveals that Defendant has since filed

 numerous petitions to re-open the divorce decree based upon fraud. An example of

 the previous attempts to re-open the divorce decree was set forth in Defendant's

 June 25, 2014 pro se Emergency Motion to Re-Open Divorce Decree. In that

 motion, the Defendant alleged that Plaintiff engaged, "in a scheme to deceive and

 hide assets from the court" during the parties 2011 divorce trial. Defendant went on

to further discuss, "Plaintiff's deliberate concealment of his business ownership, its

value and its income constitutes extrinsic fraud." In that petition, Defendant alleged

that Plaintiff had committed fraud in regard to his business ownership in "Payment

Direct, Inc." and "Beacon Financial, Inc." On July 7, 2014-and July 11, 2014,

Defendant, through her counsel at that time, Shannon K. McDonald, Esquire, filed

an amended petition to re-open the divorce decree, alleging the same facts as

Defendant's June 25, 2014 pro se petition. On November 17, 2014, the Court

heard argument on Defendant's July 7, 2014 and July 11, 2014 amended petitions.

The Defendant was represented by Ms. McDonald at both hearings. On January 12,

2015, the Court denied Defendant's petitions to open/vacate the divorce decree.

Neither Defendant nor her counsel Ms. McDonald filed an appeal of the Court's

January 12, 2015 order. Instead, Ms. McDonald filed "Post-Trial Motions on1'




January 21, 2015 which, inter alia, requested that the Court review "the decisions

in the (January 12, 2015] order and overturn itself." January 21, 2015 Post-Trial

Motions, paragraph 6. On March 9, 2015, the Court issued an order scheduling

Defendant's post-trial motions for a hearing on March 31, 2015. Neither Ms.

McDonald nor the Defendant appeared at the March 31, 2015 hearing despite

receiving proper notice of the hearing from the Court. Since no excuse or reason


                                              9
 was provided to the Court, either before or alter the March 31, 2015 hearing as to

 their absences, the Court dismissed Defendant's post-trial motions. On March 31,

 2015, the Defendant filed a Notice of Appeal to the Superior Court of Pennsylvania,

 appealing the Court's March 31, 2015 order. The appeal was quashed on August 14,

 2015.

         The docket in this case also shows that on July 10, 2015 Defendant flied a

 prose New Petition to Open/Vacate Divorce Decree Pursuant to 23 Pa. C.S.A. 3332

 for Extrinsic Fraud. In that petition, Defendant again alleged that Plaintiff

 deliberately concealed certain business ownerships from her at the time of the

 divorce and equitable distribution hearings. Identical to the Defendant's June 25,

 2014, July 7, 20141 and July 11, 2014 petitions, Defendant's July 10, 2015 petition

again identified "Payment Direct, Inc.11 and Beacon Financial Inc." as the sources of

the alleged fraud. On October 8, 2015, the Court held a hearing on Defendant's July

10, 2015 petition. Following the hearing on October 81 20151 the Court denied

Defendant1s July 10, 2015 petition. Defendant filed a Notice of Appeal to the

Superior Court of Pennsylvania of the October 8, 2015 order, but Defendant's in

forma pauperis petition was denied, and the filing fees were not paid by the

Defendant. Therefore, Defendant did not perfect her appeal and the Court's October

8, 2015 order remains final.

      23 Pa. C.S.A. § 3332 states "Intrinsic fraud relates to a matter adjudicated

by the judgment, including perjury and false testimony." The statute defines

extrinsic fraud as extrinsic fraud relates to matters collateral to the judgment which

have the consequence of precluding a fair hearing or presentation of one side of the

case. Where intrinsic fraud attacking the validity of a decree is alleged, a motion to


                                              10
 open the decree must be filed within thirty (30) days after the entry of the decree.

 Hassick v. Hassick, 695 A. 2d 8512, Pa. Super. 1997). The statute of limitations in

 which to open or vacate a divorce decree based upon extrinsic fraud is five ( 5)

 years. lit. Here, Defendant was issued a divorce decree by Judge Tilson on June

 21, 2011 which was amended on June 29, 2011 for the purposes of c?rrecting a

typographical error. Defendant filed her petition to open/vacate the divorce decree

on June 1, 2016, well beyond the thirty (30) days intrinsic fraud statute of

limitations. While Defendant was within the five (5) years statute of limitations for

extrinsic fraud, the nature of the fraud alleged is, pursuant to 23 Pa. C.S.A.       §

3332, intrinsic in nature and not extrinsic. ·

       In January, 2010, the Defendant and Charles J. Meyer, Esquire, her attorney

at that time, hired Pritchard, Bieler, Gruver & Willison, P.C. as an expert witness for

the purposes of valuing Plaintiff's ownership interest In Telemerica, LLC. At that

time, Dennis I value of the marital estate as a whole. The overwhelming evidence reveals that

 Mother has worked diligently to subvert Father's economic endeavors, at great cost

 to all of the Mickmans. Mother has filed numerous law suits in multiple jurisdictions

 as a means of depleting Mr. Mickman's (Father's) available economic resources."

 (November 16, 2011 Opinion of J. Tilson at 12).3 As detailed above, Defendant is a

 habitual and serial filer of fraud petitions in an attempt to re-open her divorce

 decree". Defendant uses the same basic language and merely alters the facts in an

 attempt to re-litigate the issue over and over again.

             Finally, Defendant alleged in her 1925 (b) Concise Statement that the Court

 erred in denying her March 30, 2017 Motion for Reconsideration of the March 20,

 2017 Order Dismissing June 1, 2016 Petition to Open/Vacate Divorce for Extrinsic

 Fraud Without a Due Process Hearing.                       However, under Pennsylvania case law, a

 Motion for Reconsideration is not reviewable on appeal. Bowden v. Tompkins, 306

 Pa. Super. 494,495 (1982). Defendant is appealing from the March 20, 2017 order

and cannot appeal the Court's March 30, 2017 denial of reconsideration.

          Defendant is collaterally estopped from continually re-litigating the same

issues, her claims of extrinsic fraud and her right to a "due process hearing."

Defendant continuously filed petitions that raise allegations of fraud in the parties'

June 21, 2011 and June 29, 2011 equitable distribution and divorce decree.

Furthermore, Defendant continuously alleges in her petitions that she has

         3
            Judge Tilson's June 21, 2011 divorce decree and equitable distribution order and his June 29, 2011
amended divorce decree and equitable distribution order was affirmed on appeal by the Pennsylvania Superior
Court on October 18, 2012.
          4
            While Pa.R.C.P. 231 pertaining to frivolous litigation had historically declined to extend the provisions of
thls rule to family law actions, the Pennsylvania Superior Court has refused to hear further Q£Q se appeals by
former wire in a divorce partition matter, where former wife had repeatedly raised previously litigated issues. See
Winpenny Ill v. Winpenny, 775 A. 2d 815 (2001). "The issues raised by appellant herein are nothing more than
recycled claims which previously were addressed by the courts of this Commonwealth over the span of more than
two decades." Id.

                                                               12
 uncovered "new" documentation, however, Defendant's "new" documentation is

 either repetitive of prior information, or is not persuasive or relevant to her claims

 that Plaintiff, "intentionally placed fraud upon the court." Defendant was afforded a

 full and fair equitable distribution hearing in 2011. Defendant previously litigated

 the issue of her allegations of extrinsic fraud committed by Plaintiff in relation to

opening or vacating the divorced decree on several prior occasions before this

Court. This Court has dismissed Defendant's prior allegations of extrinsic fraud.

Furthermore, Defendant either did not file and/or perfect an appeal of the Court's

prior decisions on the issue of extrinsic fraud. Defendant's claim as raised in

paragraph one ( 1) of her Concise Statement is without merit and contrary to the

doctrine of res judicata. Defendant is collaterally estopped from re-litigating the

same issue which has been finally determined by the Court in this matter, and her

claim as stated above should, therefore, be dismissed.

              2. The Court erred and abused its discretion by denying Appellant a
                 hearing and dismissing the Petition to Re-Instate Alimony in
                 connection with the "timely'' filed Petition to Open/Vacate the
                 Divorce order for later discovered Extrinsic Fraud.

       Alimony is provided for under 23 Pa.C.S.A. §3102, 3103, and 3104 when

there is a determination and disposition of property rights and interests between

spouses in conjunction with any decree granting divorce or annulment.

       Here, as discussed supra, Defendant's allegations that Plaintiff transferred his

ownership interest in Telemerica, LLC to his cousin Barry Galman in January, 2009,

and then transferred it back to himself alter the parties divorce decree was issued,

does not constitute extrinsic fraud as alleged by the Defendant. Therefore, due to

her untimely filed Petition to Open/Vacate the Divorce Decree Order for Later

Extrinsic Fraud (discussed supra), the Defendant's claim to reinstate her alimony

                                               13
 arising out of an extrinsic fraud claim fails. Additionally, a review of the docket in

 this case illustrates that the Judge Tilson's June 21, 2011 divorce decree and

 equitable distribution award and the June 29, 2011 amended divorce decree and

 equitable distribution award, granted Defendant alimony pendente lite and not

 alimony. Defendant received alimony pendente lite through the appeal of the 2011

divorce decree and equitable distribution award issued by Judge Tilson. Defendant

confuses or conflates alimony gendente lite with alimony as well as the concepts of

extrinsic and intrinsic fraud, while ignoring the contents of Judge Tilson's 2011

divorce decree and equitable distribution award which did not grant Defendant

alimony. As discussed above, Judge Tilson's 2011 divorce decree was affirmed on

appeal to the Superior Court of Pennsylvania on October 18, 2012. Petition for

Reargument was denied on December 27, 2012 by the Superior Court of

Pennsylvania on the issue of alimony, and alimony was specifically addressed by

the Superior Court of Pennsylvania pp. 33-38 of its memorandum opinion. The

Supreme Court of Pennsylvania denied allowance of appeal on this issue on

September 24, 2013. The alimony issue is finally litigated, is res judicata and/or is

also untimely.

      Defendant's claim as raised in paragraph two (2) of her 1925(b) Concise

Statement is without merit, is not supported by the facts in this matter, and should,

therefore, be dismissed.

      The Court did not err or abuse its discretion in the March 20, 2017 order. For

the above reasons, the Court respectfully requests that Defendant's appeal be




                                               14
2




         dismissed and the March 20, 2017 order be affirmed.

                                                       BY THE COURT:
                                                                                                   ,,·""'




                                                          ·-. I�·,,,../)· · . ; . (,,.- -,:.,,..-/(\ . //..
                                                                                               /
                                                          .,
                                                               ·-   -(' /.,         /,                 L _.,
                                                                    tf' £1.,   ..